Citation Nr: 0020779	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder. 

2.  Entitlement to restoration of a 20 percent rating for a 
duodenal ulcer for the period from November 1, 1994, to 
August 27, 1995.     

3.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer. 

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1975. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  The 
issues with regard to the ratings assigned for the veteran's 
duodenal ulcer have been listed on the title page in 
accordance with the procedural posture of these issues and 
the holding in AB v. Brown, 6 Vet. App 35 (1993).  

In his May 2000 presentation to the Board, the veteran's 
representative expressed disagreement with the reduction of 
the ratings assigned for the service connected left knee 
disability and ulcer, each from 20 percent to 10 percent, 
effectuated by a September 1986 rating decision.  These 
issues have not been formally adjudicated by the RO, and the 
RO is directed to conduct all appropriate development and 
adjudication with respect to these issues. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for post-traumatic stress disorder was 
denied by a July 1992 rating decision; the veteran was 
notified of this decision in August 1992, and this is the 
last final rating decision adjudicating this issue on any 
basis.  

3.  Evidence received since the July 1992 rating decision, 
principally in the form of statements and service personnel 
records from a Major in the United States Air Force received 
in July 1999, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim for entitlement to service connection 
for post-traumatic stress disorder.   

4.  The evidentiary record contains diagnoses of post-
traumatic stress disorder and sufficient evidence that this 
disability is the result of an in-service stressor.  

5.  For the period from November 1, 1994, to August 27, 1995, 
the veteran's duodenal ulcer resulted in continuous 
manifestations of moderate disability.  

6.  It is not shown for any time during the appeal period 
that the veteran's duodenal ulcer resulted in moderately 
severe disability such as anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year. 

7.  Disability in the left knee includes tenderness and 
limitation of motion to, at worst, 90 degrees of flexion due 
to pain; there is no deformity, effusion or significant 
instability in the left knee.   

8.  There are no extraordinary factors associated with the 
service-connected duodenal ulcer or left knee disabilities 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying entitlement to 
service connection for depressive neurosis is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1999).

2.  Evidence received subsequent to the July 1992 rating 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1110, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999). 

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

4.  The criteria for restoration of a 20 percent rating for a 
duodenal ulcer for the period from November 1, 1994, to 
August 27, 1995, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, Diagnostic 
Code (DC) 7305 (1999).  

5.  The criteria for a rating in excess of 20 percent rating 
for a duodenal ulcer for any time during the appeal period 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, DC 7305 (1999). 

6.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5256-5263 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  A well grounded 
claim for service connection requires a finding of the 
existence of a current disability and competent evidence of 
an etiologic relationship between that disability and an 
injury or disease incurred in service.  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The credibility of the evidentiary assertions is 
presumed for making the initial well-grounded determination.   

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Service connection for post-traumatic stress disorder was 
denied by a July 1992 rating decision, and the veteran was 
notified of this decision in August 1992.  A timely appeal to 
this decision was not filed, and this decision thus became 
"final."  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1103 (1999).  Such final unappealed 
rating actions, in the absence of clear and unmistakable 
error, can only be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  

The Board notes that an April 1997 rating decision found that 
new and material evidence had not been presented to reopen 
the claim for service for post-traumatic stress disorder, and 
the veteran, following the issuance of a June 1997 statement 
of the case, submitted a written statement in July 1997 
describing in-service stressors.  Accordingly, the Board, 
despite the characterization of this issue as "service 
connection" for post-traumatic stress disorder by the RO in 
the September 1998 rating decision and subsequent 
correspondence and adjudication, views the stressor 
information received from the veteran in July 1997 as a 
timely substantive appeal to the April 1997 rating decision.  
Thus, the Board finds the issue to be properly characterized 
as listed on the title page and discussed in this decision. 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. § 
3.156(a).  New and material evidence means evidence that 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new", that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge, 155 F.3d 1356, 
1359.  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  Hodge, 155 F.3d at 1359.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

With the above criteria in mind, the relevant facts will be 
briefly summarized.  Evidence added to the record since the 
July 1992 rating decision includes a statement, corroborating 
contentions from the veteran that were previously of record, 
from a Major Louis S. Culpepper, Retired USAF, indicating 
that he was wounded in June 1969 at Da Nang Air Base when an 
"unknown" device exploded in his face.  He stated that the 
veteran witnessed this incident, and that he was stationed 
with the "820th CES Red Horse Squadron" when the attack 
occurred.  The veteran's service personnel records confirm 
that the veteran served with the 820th CES squadron at Da 
Nang Air Force Base at the time Major Culpepper was injured, 
and a newspaper article documents that the Major Culpepper 
was assigned to this squadron and was injured at the place 
and time claimed.  In addition, Major Culpepper's service 
personnel records document that he received the Purple Heart.

The Board finds the evidence discussed above to be "new" 
and "material" within the meaning of 38 C.F.R. § 3.156, as 
it is evidence not previously of record that bears directly 
and substantially upon the specific matter under 
consideration, namely the nature of stressors which could 
possibly have resulted in post-traumatic stress disorder.  
This additional evidence is also "material" because it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the July 
1992 rating decision was based, in part, on the lack of 
evidence with regard to a qualifying stressful incident on 
active duty to account for a diagnosis of post-traumatic 
stress disorder.  The additional evidence provides such 
specificity to the extent that it contains documentation that 
the veteran's duties in Vietnam involved significant exposure 
to a stressor.  Based on the foregoing, the Board finds that 
the evidence submitted since the July 1992 rating decision is 
new and material, and that it is sufficient to reopen the 
veteran's claim for post-traumatic stress disorder. 

Having found that new and material evidence has been 
presented, and that the claim for service connection for 
post-traumatic stress disorder is reopened, it must next be 
determined whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) and, if so, evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Elkins, 12 Vet. App. at 209 
(1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the diagnostic criteria in the 
DSM-IV (the record in the instant case contains numerous such 
diagnoses),  credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  In the instant case, there is 
medical evidence of a current disability due to post-
traumatic stress disorder; the evidence from Major Culpepper 
of an in-service stressor (presumed to be credible to 
establish well-groundedness); and medical evidence of a nexus 
between service and current disability due to post-traumatic 
stress disorder.  (See eg.  the diagnosis of post-traumatic 
stress disorder and the veteran's statements with regard to 
stressors from his service in Vietnam contained in the 
reports from an April 1992 VA examination).  Thus, the 
veteran has met his burden of submitting a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Having found the claim to be well grounded, the Board also 
finds there to be sufficient "positive" evidence of record 
to allow the claim for service connection for post-traumatic 
stress disorder.  Major Culpepper's statement is corroborated 
by his service personnel records and newspaper articles, and 
there if nothing of record placing his credibility into 
question.  Furthermore, in repeated references to 
adjudicators and medical professionals, the veteran has 
referred to witnessing "a friend" named Culpepper being the 
victim of an explosion during his service in Vietnam.  While 
it is true that he has claimed that he witnessed Major 
Culpepper being killed in the explosion, the veteran's 
contention in his January 1999 statement that he thought 
Major Culpepper was killed in the explosion, given the 
absence of any evidence which would cast doubt on his state 
of mind, is credible.  Moreover, given the seriousness of the 
explosion in question (Major Culpepper indicated the device 
exploded in his face), and the documentation of this 
explosion, the Board finds the discrepancies in the veteran's 
stressor description to not be critical in the adjudication 
of this claim.  In short, the Board finds the probative 
weight of the "positive" evidence, to, at a minimum, be in 
relative balance with that of the "negative" evidence.  
Accordingly, the claim for service connection for post-
traumatic stress disorder must be granted.  Gilbert, 1 Vet. 
App. at 49.  

II. Duodenal Ulcer

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims with respect to the 
ratings assigned for his duodenal ulcer to be "well-
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 
1991).  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of these claims has been obtained. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

"Severe" disability due to duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
"Moderately severe" disability due to duodenal ulcer, 
manifested by less than "severe" disability but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year warrants a 40 
percent rating.  "Moderate" disability due to duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  "Mild" disability due to duodenal 
ulcer, with recurring symptoms once or twice yearly warrants 
a 10 percent rating.  38 C.F.R. § 4.114, DC 7305.

Applying the above criteria first with respect to the issue 
of entitlement to restoration of a 20 percent rating for a 
duodenal ulcer, the Board notes that because the RO only 
restored a 20 percent rating for duodenal ulcer effective 
from August 28, 1995, rather than the effective date of the 
reduction to 10 percent, or November 1, 1994, there remains 
for consideration restoration of a 20 percent rating for the 
period from November 1, 1994, to August 27, 1995.  (See July 
1994 and November 1996 rating decisions).  

Examining the clinical evidence from November 1, 1994, to 
August 27, 1995, the Board finds that there is sufficient 
evidence to conclude that continuous moderate manifestations 
of duodenal ulcer was demonstrated during this period.  
Accordingly, restoration of a 20 percent rating for duodenal 
ulcer for the period from November 1, 1994, to August 27, 
1995, is warranted.  38 C.F.R. § 4.114, DC 7305.  The 
reduction in the rating from appears to have been based in 
part on a conclusion by the RO that the veteran's stomach 
symptomatology represented "malingering."  However, the 
record contains abundant objective clinical evidence that the 
symptomatology is attributable to a disease process, and the 
Board finds that it is at least as likely as not that the 
veteran's epigastric complaints were representative of a 
disease process for the period from November 1, 1994, to 
August 27, 1995.  All reasonable doubt in this regard has 
been construed in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 

Having found that the criteria for restoration of a 20 
percent rating for the period from November 1, 1994, to 
August 27, 1995, were met, the Board nonetheless finds that 
the probative weight of the "negative" evidence outweighs 
the "positive" for the assignment of a rating in excess of 
20 percent for the veteran's duodenal ulcer for this period 
of time, or any time during the appeal period.  Accordingly, 
a rating in excess of 20 percent for this disability must be 
denied.  Gilbert, 1 Vet. App. at 49.  As support for this 
assertion, the Board notes that review of the clinical 
records during the appeal period reveals no clinical findings 
documenting anemia, weight loss or recurrent incapacitating 
episodes of duodenal ulcer averaging 10 days or more in 
duration at least four or more times a year.  Thus, the 
criteria for a rating in excess of 20 percent under 
38 C.F.R. § 4.114, DC 7305 are not met.  Attention in this 
regard is directed to the abundant evidence of VA medical 
treatment dated through January 1999 which, while documenting 
several other physical disabilities and psychiatric distress, 
do not reflect treatment for significant gastrointestinal 
complaints attributable to a duodenal ulcer. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected duodenal ulcer is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

III. Traumatic arthritis of the Left Knee

The Board finds the claim for an increased rating for the 
service-connected left knee disability to be well grounded.  
See Caffrey, 6 Vet. App. at 377, 381 (1994); Proscelle, 2 
Vet. App at 629, 632.  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of this claim has been 
obtained. 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Disability due to traumatic arthritis 
is rated under the provisions  applicable to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.   

With the above legal criteria in mind, the facts will be 
briefly summarized.  A 10  percent rating has been assigned 
for traumatic arthritis in the left knee since December 1, 
1986.  A review of the clinical records throughout the appeal 
period reflects no significant treatment for a left knee 
disability, although it was indicated on an April 1998 VA 
clinical report that the veteran used a cane when ambulating 
due to left knee pain.  A March 1994 VA X-ray of the left 
knee showed degenerative changes with narrowed medial joint 
spaces.  Also shown was calcification in the medial 
collateral ligament and evidence of old Osgood Schlatter's 
disease.  

Upon examination in March 1994, crepitus was shown in both 
knees, "much greater" in the left.  The left knee was 
"reasonably stable," and there was some, though not severe, 
laxity in the left anterior cruciate ligament.  Flexion in 
the left knee was measured to 120 degrees.  Another VA 
examination conducted in that month demonstrated a long 
antero/medial scar over the left knee and voluntary 
restriction of movement which made examining the veteran 
difficult.  No gross instability was demonstrated, and there 
was no synovial thickening or effusion.  Range of motion was 
from 0 to 90 degrees. 

The most recent detailed clinical findings with respect to 
the left knee were shown upon VA examination in November 
1998.  At that time, the veteran complained about left knee 
pain all the time, worse and with stiffness in the morning.  
He stated that it hurt him to walk two blocks, and that the 
knee had given way twice and that he had fallen four months 
previously.  The veteran reported that he used to wear a 
brace but that he no longer wore it.  He used a cane with his 
right hand and walked with an antalgic gate.  The physical 
examination of the left knee revealed no deformity or 
effusion.  There was tenderness upon palpation of the medial 
left joint line and over the scarring.  The McMurray test 
elicited pain.  Range of motion was from 0 to 100 degrees and 
there was no ligamentous instability.  The examiner remarked 
that there was "additional limitation of motion due to pain 
in use and incoordination (giving way) and during flare up."  
However, the examiner stated that there was no excess 
fatigabitly or weakened movement.  

Applying the criteria for rating arthritis and knee 
disabilities (DC 5256-5263), to the facts summarized above, 
the Board concludes that a rating in excess of 10 percent for 
the veteran's left knee disability is not warranted.  In 
making this determination, the Board notes that while some 
limitation of left knee motion is shown, flexion would have 
to be limited to 30 degrees to warrant an rating in excess of 
10 percent under DC 5260.  As demonstrated above, flexion in 
the knee has consistently been measured well beyond 30 
degrees.  Moreover, increased compensation for limitation of 
extension under DC 5261 would not be warranted, as it has not 
been demonstrated that extension is limited to 15 degrees. 

As for increased compensation under DC 5257, the record does 
reflect some instability in the left knee, but the November 
1998 VA examination did not shown any ligamentous instability 
in the left knee.  Thus, as DC 5257 provides for a 20 percent 
rating for "moderate" instability, and the record reflects, 
at most, "slight," instability, a rating in excess of 10 
percent under DC 5257 is not warranted.  Finally, while 
scarring in the left knee is shown, the weight of the 
evidence does not suggest that the scarring results in 
limitation of functioning or that it is so painful as to 
warrant compensation under the provisions of 
38 C.F.R. § 4.118, DC 7800-7819.  See Esteban v Brown, 6 Vet. 
App. 259 (1994).  

With regard to the provisions of 38 C.F.R. §§ 4.40 concerning 
proper consideration to the effects of pain in assigning a 
disability rating, as well as 38 C.F.R. § 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
November 1998 VA examination reports reflected consideration 
of these principles.  While these reports reflect flare-ups 
of pain, the record does not reflect such severe disability 
during these flare-ups as to warrant a rating in excess of 10 
percent.  The evidence also does not reflect such severe 
disability as to warrant an "extraschedular" rating under 
38 C.F.R. § 3.321(b)(1). 


ORDER

The claim for service connection for post-traumatic stress 
disorder is reopened and granted.  

Entitlement to restoration of a 20 percent rating for a 
duodenal ulcer for the period from November 1, 1994, to 
August 27, 1995, is granted, subject to regulations governing 
the payment of monetary awards.     

Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer is denied.  

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

